

RESTRICTED STOCK UNITS AGREEMENT
(LTI Awards to Officers)


This Restricted Stock Units Agreement (the “Agreement”) is made and entered into
on [●] (the “Grant Date”), pursuant to the Casey’s General Stores, Inc. 2018
Stock Incentive Plan (the “Plan”). The Committee administering the Plan has
selected the party specified on the summary award page attached hereto as Annex
A (the “Award Summary”) (such party, the “Participant”) to receive the award
described therein (the “Award”) of Restricted Stock Units, each of which
represents the right to receive on the applicable settlement date described
therein (each a “Settlement Date”) one (1) share of the Common Stock, no par
value (“Stock”) of Casey’s General Stores, Inc., an Iowa corporation (the
“Company”), on the terms and conditions set forth below to which Participant
accepts and agrees:


1.Grant of Units. On the Grant Date, the Participant shall acquire, subject to
the provisions of this Agreement, the number of Restricted Stock Units as
specified in Award Summary (the “Units”). Each Unit represents a right at
target, to receive on a date determined in accordance with this Agreement one
(1) share of Stock. This Award shall be governed by the terms of the Plan, which
are incorporated herein by this reference. The Participant acknowledges having
received and read a copy of the Plan. Capitalized terms not otherwise defined by
this Agreement will have the meanings assigned to the Plan.


2.No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any, subject to
Section 5 of this Agreement) as a condition to receiving the Units, or shares of
Stock issued upon settlement of the Units, the consideration for which shall be
past services actually rendered and/or future services to be rendered to the
Company or for its benefit.


3.Vesting of Units. Subject to Participant’s continued employment through the
Vest Date and other conditions described in the Award Summary (except as
described under the heading “Special provisions regarding vesting of awards”),
the Units will vest and become “Vested Units” as of the date set forth in the
Award Summary.


4.Settlement of the Award.


a.    Issuance of Shares of Stock. The Company shall issue to the Participant on
the Settlement Date (that is, the date on which the Units shall vest and become
Vested Units) with respect to each Vested Unit to be settled on such date one
(1) share of Stock. Shares of Stock issued in settlement of Units shall not be
subject to any restriction on transfer other than any such restriction as may be
required pursuant to Section 4.c. or Section 5 of this Agreement or the
Company’s Insider Trading Policy. For purposes of this Agreement, “Insider
Trading Policy” means the written policy of the Company pertaining to the sale,
transfer or other disposition of the Company’s equity securities by members of
the Board, officers or other







--------------------------------------------------------------------------------




employees who may possess material, non-public information regarding the
Company, as in effect at the time of a disposition of any Stock.


b.    Certificate Registration. A certificate for the shares as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant designated in writing
by the Participant on forms approved by the Company for that purpose.


c.    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws, or any other law or
regulation, or the requirements of any stock exchange or market system upon
which the Stock may then be listed.


5.Tax Matters.


a.    Tax Withholding in General. At the time this Agreement is executed, or at
any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from any payroll and other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Award or
the issuance of shares of Stock in settlement thereof. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Company have been satisfied by the Participant.


b.    Assignment of Sale Proceeds; Payment of Tax Withholding by Check. Subject
to compliance with applicable law and the Company’s Insider Trading Policy, the
Participant shall satisfy the Company’s tax withholding obligations in
accordance with procedures established by the Company providing for delivery by
the Participant to the Company or a broker approved by the Company of properly
executed instructions, in a form approved by the Company, providing for the
assignment to the Company of the proceeds of a sale with respect to some or all
of the shares being acquired upon settlement of Units. Notwithstanding the
foregoing, the Participant may elect to pay by check the amount of the Company’s
tax withholding obligations arising on any Settlement Date by delivering written
notice of such election to the Company on a form specified by the Company for
this purpose at least thirty (30) days (or such other period established by the
Company) prior to such Settlement Date. By making such election, the Participant
agrees to deliver a check for the full amount of the required tax withholding to
the Company on or before the third business day following the Settlement Date.
If the Participant elects to pay the required tax withholding by check but fails
to make such payment







--------------------------------------------------------------------------------




as required by the preceding sentence, the Company is hereby authorized, in its
discretion, to satisfy the tax withholding obligations through any other means
authorized by this Section 5, including by effecting a sale of some or all of
the shares being acquired upon settlement of Units, withholding from payroll and
any other amounts payable to the Participant, or by withholding shares in
accordance with Section 5.c. of this Agreement.


c.    Withholding in Shares. The Company may, in its discretion, permit or
require the Participant to satisfy all or any portion of the Company’s tax
withholding obligations by deducting from the shares of Stock otherwise
deliverable to the Participant in settlement of the Award a number of whole
shares having a Fair Market Value, as of the date on which the tax withholding
obligations arise, that the Company determines is up to the maximum amount that
the Company is permitted by applicable law to withhold in respect of federal,
state and local taxes, domestic or foreign, arising in connection with the Award
or the issuance of shares of Stock in settlement thereof.


6.Effect of Change of Control on Award. In the event of a Change of Control, the
Units shall be treated in accordance with Article 15 of the Plan. In the case of
an Award that is subject to performance goals, notwithstanding any provision of
the Plan, this Agreement or the Award Summary to the contrary, in the event of a
Change of Control that occurs prior to the end of the Performance Period of the
Award, the performance goals contained in the Award Summary shall no longer
apply, effective as of the date of the Change of Control, and, instead, the
achievement of such performance goals shall be deemed to have been met as of the
Change of Control based on the Company’s performance as of immediately prior to
the Change of Control, as determined by the Committee prior to the Change of
Control. Except as provided in Article 15 of the Plan, any Units for which
performance goals are deemed to have been met as of the Change of Control will
remain outstanding as Time Based Units (as defined in the Award Summary)
following the Change of Control.


7.Adjustments for Changes in Capital Structure. The Award shall be subject to
adjustment in accordance with Section 4.4 of the Plan.


8.Rights as a Stockholder. The Participant shall have no rights as a stockholder
with respect to any shares which may be issued in settlement of this Award until
the Participant becomes the record holder of the shares of Stock underlying the
Award. No adjustment shall be made for dividends, distributions or other rights
for which the record date is prior to the date such certificate is issued,
except as provided in Section 4.4 of the Plan.


9.Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Stock issued pursuant to this Agreement.







--------------------------------------------------------------------------------






10.Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by the Company, or upon deposit in the U.S. Post Office or
foreign postal service, by registered or certified mail, or with a nationally
recognized overnight courier service, with postage and fees prepaid, addressed
to the other party at the address shown below that party’s signature to the
Notice or at such other address as such party may designate in writing from time
to time to the other party.


11.Miscellaneous Provisions.


a.    Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that (i) no such termination or
amendment may materially impair the rights of a Participant under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law, tax rules, stock exchange rules or
accounting rules or the Company deems such termination or amendment to be
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code, and (ii) no such amendment may alter or accelerate the
time or form of distributions in violation of Section 409A of the Code, if
applicable, including, without limitation, any amendment that would violate the
provisions of Section 409A of the Code requiring that any amendment to extend
the issuance of any shares of Stock after the Settlement Date may not take
effect until at least twelve (12) months after the date on which the new
election is made, and, if the new election relates to a payment for a reason
other than the death or disability of the Participant, the new election must
provide for the deferral of issuance of such shares of Stock for a period of at
least five (5) years from the Settlement Date such issuance of shares of Stock
would otherwise have been made. No amendment or addition to this Agreement shall
be effective unless in writing.


b.    Non-Transferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any Units subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.


c.    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.







--------------------------------------------------------------------------------






d.    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.


e.    Integrated Agreement. This Agreement, the Plan and the Award Summary,
together with any service or other agreement between the Participant and the
Company referring to the Award, shall constitute the entire understanding and
agreement of the Participant and the Company with respect to the subject matter
contained herein or therein and supersedes any prior agreements, understandings,
restrictions, representations, or warranties among the Participant and the
Company with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of this Agreement shall survive any settlement of the Award and
shall remain in full force and effect.


f.    Severability. Should any term, covenant, provision, paragraph or condition
of this Agreement be held invalid or illegal, such invalidity or illegality
shall not invalidate the whole Agreement, but it shall be construed as if not
containing the invalid or illegal part or parts and the rights and obligations
of the parties shall be construed and enforced accordingly.


g.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.




[ The remainder of this page is left intentionally blank. ]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year set forth above.


CASEY’S GENERAL STORES, INC.,


by
 
/s/ Darren M. Rebelez
 
Name: Darren M. Rebelez
 
Title: President & CEO







 
 
 
 
NAME: [●]
 
 




























































--------------------------------------------------------------------------------








CASEY’S GENERAL STORES, INC.
FISCAL [●] LTI AWARD SUMMARY


Note: All capitalized terms used in this Award Summary and not otherwise defined
herein shall have the meanings set forth in the Award Agreement to which it is
attached, or in the 2018 Stock Incentive Plan, as applicable.


ITEM            DESCRIPTION


Award            □    Participant: [●]
                    
□    Grant Date: [●]


□    Vest Date: [●]


□    Settlement Date: The business day following the Vest Date, except as
provided below under the heading “Special provisions regarding vesting of
awards.”


□    Performance Period: The Company’s fiscal years [●], [●] and [●] (i.e., May
1, [●] through April 30, [●]), provided that in the event of a Change of Control
prior to the end of the Performance Period, the Performance Period shall be
deemed to end immediately prior to the Change of Control.


□    Target number of Restricted Stock Units awarded:


•
Time-based RSUs: [●] (“Time Based Units”)

•
ROIC performance-based RSUs: [●] (“ROIC Units”)

•
TSR performance-based RSUs: [●] (“TSR Units”)





Vesting
□    Subject to the Participant’s continued employment through

Requirements
the Vest Date, all three award types shall vest on June 15, [●]. All awards
shall be forfeited if the Participant’s employment with the Company terminates
prior to the Vest Date, except as provided below under the heading “Special
provisions regarding vesting of awards.”





ROIC Units
□    The award of the ROIC Units will be based on the Company’s three-year
average return on invested capital








--------------------------------------------------------------------------------




(“ROIC”), using the average of the ROIC results for each fiscal year during the
Performance Period.


□    In its evaluation of ROIC performance for any year during the Performance
Period, the Committee may determine to include or exclude the effects of any of
the events described in Section 9.2 of the Plan, in its sole and absolute
discretion.


□    The threshold, target and maximum number of ROIC Units that may be awarded
are as follows and will be determined based on threshold, target and maximum
ROIC goals, respectively, which will be communicated to the Participant no later
than [●] and, once communicated, will be deemed incorporated into this Award
Summary:


 
Threshold
ROIC*
Target
ROIC*
Maximum
ROIC*
ROIC
Units
Awarded
50% of Target


[●] shs
100% of Target


[●] shs
200% of Target


[●] shs

    
* Three year average, based on actual ROIC during Performance Period


□    For performance between threshold and target and between target and
maximum, the number of ROIC Units awarded will be determined by interpolation to
the nearest whole percentage of target.




Calculation         □    ROIC for each fiscal year shall be calculated as
operating
of ROIC
income after depreciation and tax, divided by average invested capital for that
fiscal year. All of the following ROIC inputs come directly from the audited
financial statements. “Operating income” equals gross profit less operating
expenses. “Depreciation” equals depreciation and amortization. “Tax” equals
operating income less depreciation multiplied by the effective tax rate where
“effective tax rate” equals federal and state income taxes divided by income
before income taxes. “Average invested capital” equals the summation of notes
payable to bank, current maturities of long-term debt, long-term debt, net of
current maturities and total shareholders’ equity for the c








--------------------------------------------------------------------------------




urrent fiscal year and the previous fiscal year divided by two.


TSR Units
□    The award of TSR Units will be based on the Company’s total shareholder
return (“TSR”) during the Performance Period, compared, according to percentile
rank, to the TSRs of a defined group of peer companies (“Peer Companies”) during
the same period.



□    In its evaluation of TSR performance, the Committee may elect to include or
exclude the effects of any of the events described in Section 9.2 of the Plan,
in its sole and absolute discretion.


□    The target number of TSR Units that may be awarded to the Participant is
[●]. The actual number of TSR Units that will be awarded based on the percentile
rank performance goals are as follows:


•
Below 25th percentile (threshold): 0

•
25th percentile (50% of target units): [●]

•
50th percentile (target) (100% of target units): [●]

•
80th percentile or higher (maximum) (200% of target units): [●]

                
□    For performance between threshold and target and between target and
maximum, the number of TSR Units will be determined by interpolation to the
nearest whole percentage of target.


□    Cap: If the Company’s TSR is negative, then the payout, regardless of
percentile rank, is capped at 100% of target.


□    Floor: If the Company’s TSR is 50% or higher, then the payout floor is 100%
of target.




Calculation
□    “Total Shareholder Return (TSR)” shall mean the change in

of TSR
the value, expressed as a percentage of a given dollar amount invested in a
company’s most widely publicly traded stock over the Performance Period, taking
into account both stock price appreciation (or depreciation) and the
reinvestment of dividends (including the cash value of non-cash dividends) in
additional stock of the company.










--------------------------------------------------------------------------------






Peer Companies        •    Big Lots, Inc.
•    Brinker International, Inc.
•    Core-Mark Holding Company, Inc.
•    Cracker Barrel Old Country Store, Inc.
•    Delek US Holdings, Inc.
•    Dollar General Corporation
•    Dollar Tree, Inc.
•    Domino’s Pizza, Inc.
•    Ingles Markets, Incorporated
•    Murphy USA Inc.
•    O'Reilly Automotive, Inc.
•    Papa John’s International, Inc.
•    Smart & Final Stores, Inc.
•    SpartanNash Company
•    Sprouts Farmers Market, Inc.
•    Sunoco LP
•    The Andersons, Inc.
•    The Kroger Co.
•    Tractor Supply Company
•    TravelCenters of America LLC
•    United Natural Foods, Inc.
•    Weis Markets, Inc.
•    YUM! Brands, Inc.


□    In general, Peer Companies that are no longer publicly traded as of the end
of the Performance Period shall be excluded from the determination of the
Company’s percentile rank.


□    Peer Companies that are no longer publicly traded as of the end of the
Performance Period due to filing for bankruptcy prior to the end of the
Performance Period shall be assigned a TSR–100% for the TSR.


□    In the case of a merger or acquisition involving two Peer Companies during
the Performance Period, the acquired or merged company, as the case may be,
shall be removed from the list of Peer Companies, and the acquirer or successor
company, as the case may be, shall remain on the list of Peer Companies.


□    In the case of a spinoff involving a Peer Company during the Performance
Period, such company shall remain on the list of Peer Companies, provided that
it remains an







--------------------------------------------------------------------------------




appropriate peer, as determined by the Committee in its discretion.


□    Any new company formed as a result of the spinoff shall not be added to the
list of Peer Companies.
Beginning price     □    For purposes of calculating TSR, the beginning price
shall
for TSR
be equal to the 20 trading-day average closing price for the publicly traded
stock of the Company and each Peer Company immediately prior to, but not
including the first day of, the Performance Period.





Ending price
□    For purposes of calculating TSR, the ending price shall be

for TSR
equal to the 20 trading-day average closing price for the publicly traded stock
of the Company and each Peer Company ending with the last day of the Performance
Period.





Calculation of
percentile rank    □    After the end of the Performance Period, the Peer
Companies, excluding the Company, will be ranked highest
to lowest according to TSR, and a percentile rank
will be calculated for each company.


□    If the Company’s TSR is equal to or exceeds the highest TSR within the Peer
Companies, then the Company’s percentile is the 100th.


□    If the Company’s TSR is equal to or below the lowest TSR within the Peer
Companies, then the Company's percentile is zero.


□    Otherwise, the Company’s percentile rank will be determined based on
interpolation by reference to the two Peer Companies whose TSRs are immediately
above and below the Company's TSR.


        
Certification of
□    During the period between May 1, [●] and June 15,

actual ROIC and
[●], the Compensation Committee shall determine and

TSR performance
certify the Company’s actual performance in relation to the aforementioned ROIC
and TSR metrics and the extent to which units are awarded.










--------------------------------------------------------------------------------






No rights to
□    The Participant shall have no rights to dividends paid to

dividend payments
Company shareholders, or other rights as a shareholder, with respect to any
shares that may be issued in settlement of this award until the Settlement Date.





Special provisions
□    Retirement

regarding vesting
Notwithstanding the “Vesting Requirements” set forth

of awards
above, if the Participant’s employment terminates by reason of retirement and
(i) the sum of the Participant’s age and full years of service with the Company
on the retirement date is 75 years or higher, or (ii) the Participant is at
least 55 years of age with 10 full years of service as of the retirement date,
the Units that otherwise would not be vested as of the date of termination shall
not be forfeited and shall be payable on the Vest Date, as applicable, as
described above.



□    Death or Disability
Notwithstanding the “Vesting Requirements” set forth above, if the Participant’s
employment terminates because of the death or disability of the Participant,
other than within 24 months following a Change of Control, the Units that
otherwise would not be vested as of the date of such termination shall become
vested as of such date and be payable at the target level at the Vest Date as
described above, pro-rated for the portion of the Performance Period completed.


□    Change in Control
The Plan provides that in the event of a Change of Control, unless otherwise
provided for in the applicable Award Agreement or employment or other similar
agreement, all Awards that are outstanding and unvested as of immediately prior
to such Change of Control will remain outstanding and unvested.


If, however, within 24 months following the Change of Control, the Participant’s
employment with the Company and its affiliates is terminated without “Cause” by
the Company, for “Good Reason” by the Participant or as a result of the
Participant’s death or disability, then as of the date of such termination, all
Units that are unvested or still subject to restrictions or forfeiture will
automatically be







--------------------------------------------------------------------------------




deemed vested, and all restrictions and forfeiture provisions will lapse.


Furthermore, if, in connection with the Change of Control, no provision is made
for assumption or continuation of the Units, or the substitution of such Units
for new Awards covering shares of a successor corporation, in a manner that
preserves the material terms and conditions of the Units, then as of the date of
such Change of Control, all Units then held by such Participant will be treated
as follows:
•    all unvested Time Based Units will automatically be deemed vested, and all
restrictions and forfeiture provisions will lapse; and


•    with respect to unvested ROIC Units and TSR Units, the performance goals
contained in this Award Summary shall no longer apply and, instead, the
achievement of such performance goals shall be deemed satisfied based on the
Company’s performance as of immediately prior to the Change of Control, as
determined by the Committee prior to the Change of Control. To the extent that
performance goals are deemed satisfied, the ROIC Units and TSR Units will
automatically be deemed vested, and all restrictions and forfeiture provisions
will lapse.


Change of Control, Cause and Good Reason are each defined in the Plan.
Notwithstanding any provision herein to the contrary, including that the
Settlement Date is the business day following the Vest Date, in the event that
the Units become vested upon or in the event of a termination of employment
following a Change of Control, the Units will be settled within five business
days thereafter, provided that such Units shall not be settled until the
earliest time permitted by Section 409A of the Code.







